Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amended claims submitted on 01/26/2021, claims 2, 4-10, 17, 21, 23, and 26-32 are all the claims pending in the application. This action is Final.

Applicant Response
In Applicant’s argument/remark made in amendment dated on 01/26/2021, by this Amendment, Applicant cancels claim 1, 18, 24, and 25. Applicant also rewrites claims 4-7 into independent form, and amends claims 2, 4-10, 17, and 23. Last, Applicant adds new claims 26-32 and argued against objections and rejections previously set forth in the Office Action dated 10/26/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	
Claims 2, 4-10, 17, and 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over Gatzke (Pub. No.: US 20030163045 Al, Pub. Date: August 28, 2003) in view Curl (Pub No.: US 20110157480 A1, Pub. Date: June 30, 2011) 

Regarding Claim 2, 
	Gatzke and Curl teaches all the limitations of Claim 4. Gatzke and Curl further teaches the system wherein the first screen of the first mode a display screen of the first mode contains the information of the vital sign but does not contain the ultrasonic image 
(see for e.g. Gatzke : Fig.2, [0031], “patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70” i.e. display 92 showing information of only the vital sign on the first screen) and the second screen contains both the information of the vital sign and the ultrasonic image (see for e.g. Gatzke : Fig.3A, [0033], “schematic diagram of a split screen display displaying the patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen. The ultrasound image and related trend lines extracted from the ultrasound image are shown on the other side of the screen.”)

Regarding independent Claim 4
	Gatzke teaches a patient monitor (see Gatzke: Fig.1, [0025], describing patient monitor unit 20) which acquires a vital sign that is based on a physiological signal of a subject (see Gatzke: Fig.1, [0026], a display 35, which the physician monitors at the bedside) and an ultrasonic image that is based on a received wave of an ultrasonic wave which is transmitted onto the subject (see Gatzke: Fig.1, [0025], A cable 25 is connected from the ultrasound plug-in module 10 to a probe), the patient monitor comprising:
a display which displays information of the subject (see Gatzke: Fig.1, [0026], a display 35, which the physician monitors at the bedside”); and 
[…] a first screen containing information of the vital sign is displayed on the display ( see Gatzke: Fig.2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70.”), and a second mode in which a second screen containing the ultrasonic image is displayed on the display (see Gatzke: Fig.2, [0031], The ultrasound imaging unit 90 may process the ultrasound images obtained to generate patient monitoring information and display on display unit 94.”), wherein
in a case where an input is entered through an operation interface of an ultrasonic measurement device which is used for acquiring the ultrasonic image, […] (see Gatzke: Fig.1, [0025], an ultrasound imaging unit as a plug-in module 10, which is plugged into a bedside patient monitor unit 20. A cable 25 is connected from the ultrasound plug-in module 10 to a probe, such as a TEE probe 30 or an endoscope in the patient to monitor cardiac activity. The TEE probe 30 may be remotely manipulated or monitored from a central station via the communication channel in the ultrasound plug-in module 10 or may be manipulated from the bedside patient monitor unit 20 to obtain different views and direct the transducer in the TEE probe 30 (operation interface of an ultrasonic measurement device)to a particular region of the heart to obtain an optimal view of the heart”)
Gatzke discloses a patient monitor with a multiple mode of operation to provide vital sign information in one mode (see Gatzke: Fig. 2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70”), and an ultrasonic image information in another mode (see Gatzke: Fig.2, [0031], “The ultrasound imaging unit 90 may include sophisticated image demodulation techniques.”)
	However, Gatzke does not explicitly teach/disclose the system wherein the processor is configured to switch between the first mode and the second mode in a case where an input is entered through an operation interface of a device.
	Curl teaches the system comprising a processor configured to switch between a first mode and the second mode of operation based on user input is entered through an operation interface of a device (see Curl: Fig.2, [0039], “data from a plurality of medical instruments are received by a KVM switch 220. The data received can include digital data or analog data derived from various physiological sensors and can include video data derived from various medical imaging instruments…The KVM switch 220 can further include video input lines V1, V2, . . . Vn. Each keyboard-video-mouse data set, e.g., K1, V1, M1, can be associated with a single medical instrument, e.g., a robotic catheter manipulation system. The KVM switch 220 can be in communication with the central processing unit 210, and commands from a control console 102, handled by the central processor and passed to the KVM switch 220, can select one or plural keyboard-video-mouse data sets for activation and/or display on the main display 120.”, i.e. based on the input selected by the KVM switch 220 the display 120 switches mode to various medical device inputs and display the associated image or information to the main display)  
Gatzke and Curl address the same issue of displaying information from different devices that provide different information by controlling the input source ,  accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, disclosed by Gatzke to include the system wherein the processor is configured to switch between the first mode and the second mode in a case where an input is entered through an operation interface of a device as taught by Curl. After modification of Gatzke, the information displayed on patient monitor can be switched between the first mode of vital sign information and the second mode of ultrasonic image by incorporating a KVM switch input interface to selects and switch between multiple input sources as taught by Curl. One would have been motivated to make such a combination in order to provide a multi-function monitor that can be shared with several diagnostic devises without adding additional devises and peripherals. 

Regarding independent Claim 5,
	Gatzke teaches a patient monitor (see Gatzke: Fig.1, [0025], describing patient monitor unit 20) which acquires a vital sign that is based on a physiological signal of a subject (see Gatzke: Fig.1, [0026], a display 35, which the physician monitors at the bedside) and an ultrasonic image that is based on a received wave of an ultrasonic wave which is transmitted onto the subject (see Gatzke: Fig.1, [0025], A cable 25 is connected from the ultrasound plug-in module 10 to a probe), the patient monitor comprising: 
a display which displays information of the subject (see Gatzke
 […] a first screen containing information of the vital sign is displayed on the display ( see Gatzke: Fig.2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70.”), and a second mode in which a second screen containing the ultrasonic image is displayed on the display (see Gatzke: Fig.2, [0031], The ultrasound imaging unit 90 may process the ultrasound images obtained to generate patient monitoring information and display on display unit 94.”), in a case where attachment of an ultrasonic measurement device which is used for acquiring the ultrasonic image occurs, […] (see Gatzke: Fig.1, [0025], “ultrasound imaging unit as a plug-in module 10, which is plugged into a bedside patient monitor unit 20 (attachment of an ultrasonic measurement device). A cable 25 is connected from the ultrasound plug-in module 10 to a probe, such as a TEE probe 30 or an endoscope in the patient to monitor cardiac activity.) and 
in a case where detachment of the ultrasonic measurement device occurs, the processor is configured to [display] the first mode (see Gatzke: Fig.2, [0025], FIG. 2, the ultrasound imaging unit 90 is illustrated as a dedicated display unit. A separate display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70. “, i.e. if the ultrasound  is not connected to only the image in the first mode will be displayed)
	As shown above, Gatzke discloses a patient monitor with a multiple mode of operation to provide vital sign information in one mode (see Gatzke: Fig. 2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure Gatzke: Fig.2, [0031], “The ultrasound imaging unit 90 may include sophisticated image demodulation techniques.”)
	However, Gatzke does not explicitly teach/disclose the system wherein the processor is configured to switch between the first mode and the second mode in response to device attachment or detachment of a device to a patient monitor system.
	Curl teaches the system wherein the processor is configured to switch between the first mode and the second mode in response to device attachment or detachment of a device to a patient monitor system (see Curl: Fig.2, [0039], “data from a plurality of medical instruments are received by a KVM switch 220. The data received can include digital data or analog data derived from various physiological sensors and can include video data derived from various medical imaging instruments…The KVM switch 220 can further include video input lines V1, V2, . . . Vn. Each keyboard-video-mouse data set, e.g., K1, V1, M1, can be associated with a single medical instrument, e.g., a robotic catheter manipulation system. The KVM switch 220 can be in communication with the central processing unit 210, and commands from a control console 102, handled by the central processor and passed to the KVM switch 220, can select one or plural keyboard-video-mouse data sets for activation and/or display on the main display 120.”, i.e. based on the input selected by the KVM switch 220 the display 120 switches mode to various medical device inputs and display the associated image or information to the main display. When the KVM switch activates and deactivated a device, it is associated with attachment or detachment of the device to the medical monitoring system)  
	Because both Gatzke and Curl address the same issue of displaying information from different devices that provide different information by controlling the input source ,  Gatzke to include the system wherein the processor is configured to switch between the first mode and the second mode in response to device attachment or detachment of a device to a patient monitor system as taught by Curl .After modification of Gatzke, the information displayed on patient monitor can be switched between the first mode of  vital sign information and the second mode of ultrasonic image by incorporating a KVM switch input interface to selects and switch between multiple input source as taught by Curl. One would have been motivated to make such a combination in order to provide a multi-function monitor that can be shared with several diagnostic devises without adding additional devises and peripherals. 

Regarding independent Claim 6,
	Gatzke teaches a patient monitor (see Gatzke: Fig.1, [0025], describing patient monitor unit 20) which acquires a vital sign that is based on a physiological signal of a subject (see Gatzke: Fig.1, [0026], a display 35, which the physician monitors at the bedside) and an ultrasonic image that is based on a received wave of an ultrasonic wave which is transmitted onto the subject (see Gatzke: Fig.1, [0025], A cable 25 is connected from the ultrasound plug-in module 10 to a probe), the patient monitor comprising: 
a display which displays information of the subject (see Gatzke: Fig.1, [0026], a display 35, which the physician monitors at the bedside”); and 
[…] a first screen containing information of the vital sign is displayed on the display ( see Gatzke: Fig.2, [0031], “display unit 92 on the patient monitor unit 20 displays and a second mode in which a second screen containing the ultrasonic image is displayed on the display (see Gatzke: Fig.2, [0031], The ultrasound imaging unit 90 may process the ultrasound images obtained to generate patient monitoring information and display on display unit 94.”), in a case where a received wave signal or the ultrasonic image that is transmitted from an ultrasonic measurement device which is used for acquiring the ultrasonic image is changed, the processor is configured to [display] to the second mode (see Gatzke: Fig.1, [0025], “a TEE probe 30 or an endoscope in the patient to monitor cardiac activity. The TEE probe 30 may be remotely manipulated (change) or monitored from a central station via the communication channel in the ultrasound plug-in module 10 or may be manipulated from the bedside patient monitor unit 20 to obtain different views and direct the transducer in the TEE probe 30 to a particular region of the heart to obtain an optimal view of the heart.”) and 
in a case where the received wave signal or the ultrasonic image is not changed for a predetermined time period [display] in second mode, […] (see Gatzke: Fig.4, [0034], At operation 130, the ultrasound imaging unit 10, 90 or the patient monitor unit 20 continuously transmits the diagnostic data to the physician at another location to analyze the diagnostic data. At operation 140, if the diagnostic data is adequate (ultrasonic image is not changed) to determine a medical treatment for the patient, then, at operation 150, the physician recommends the medical treatment for the patient to the user. Otherwise, from operation 140, the method returns to operation 110 where the procedure is repeated to continuously obtain the diagnostic data.”)  
Gatzke discloses a patient monitor with a multiple mode of operation to provide vital sign information in one mode (see Gatzke: Fig. 2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70”), and an ultrasonic image information in another mode (see Gatzke: Fig.2, [0031], “The ultrasound imaging unit 90 may include sophisticated image demodulation techniques.”)
	However, Gatzke does not explicitly teach/disclose the system wherein the processor is configured to switch between the first mode and the second mode in response to device attachment or detachment of a device to a patient monitor system.
	Curl teaches the system wherein the processor is configured to switch between the first mode and the second mode in response to device attachment or detachment of a device to a patient monitor system (see Curl: Fig.2, [0039], “data from a plurality of medical instruments are received by a KVM switch 220. The data received can include digital data or analog data derived from various physiological sensors and can include video data derived from various medical imaging instruments…The KVM switch 220 can further include video input lines V1, V2, . . . Vn. Each keyboard-video-mouse data set, e.g., K1, V1, M1, can be associated with a single medical instrument, e.g., a robotic catheter manipulation system. The KVM switch 220 can be in communication with the central processing unit 210, and commands from a control console 102, handled by the central processor and passed to the KVM switch 220, can select one or plural keyboard-video-mouse data sets for activation and/or display on the main display 120.”, i.e. based on the input selected by the KVM switch 220 the display 120 switches mode to various medical device inputs and display the associated image or information to the main display. When the KVM switch activates and deactivated a device, it is associated with attachment or detachment of the device to the medical monitoring system)  
	Because both Gatzke and Curl address the same issue of displaying information from different devices that provide different information by controlling the input source ,  accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, disclosed by Gatzke to include the system wherein the processor is configured to switch between the first mode and the second mode in response to device attachment or detachment of a device to a patient monitor system as taught by Curl .After modification of Gatzke, the information displayed on patient monitor can be switched between the first mode of  vital sign information and the second mode of ultrasonic image by incorporating a KVM switch input interface to selects and switch between multiple input source as taught by Curl. One would have been motivated to make such a combination in order to provide a multi-function monitor that can be shared with several diagnostic devises without adding additional devises and peripherals. 


Regarding independent Claim 7
	Gatzke a patient monitor (see Gatzke: Fig.1, [0025], describing patient monitor unit 20) which acquires a vital sign that is based on a physiological signal of a subject (see Gatzke: Fig.1, [0026], a display 35, which the physician monitors at the bedside) and an ultrasonic image that is based on a received wave of an ultrasonic wave which is transmitted onto the subject (see Gatzke: Fig.1, [0025], A cable 25 is connected from the ultrasound plug-in module 10 to a probe), the patient monitor comprising: 
a display which displays information of the subject (see Gatzke: Fig.1, [0026], a display 35, which the physician monitors at the bedside”); and 
[…] a first screen containing information of the vital sign is displayed on the display ( see Gatzke: Fig.2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70.”), and a second mode in which a second screen containing the ultrasonic image is displayed on the display (see Gatzke: Fig.2, [0031], The ultrasound imaging unit 90 may process the ultrasound images obtained to generate patient monitoring information and display on display unit 94.”), 
in a case where a received wave signal or the ultrasonic image that is transmitted from an ultrasonic measurement device which is used for acquiring the ultrasonic image is changed, the processor is configured to [display] to the second mode (see Gatzke: Fig.1, [0025], “a TEE probe 30 or an endoscope in the patient to monitor cardiac activity. The TEE probe 30 may be remotely manipulated (change) or monitored from a central station via the communication channel in the ultrasound plug-in module 10 or may be manipulated from the bedside patient monitor unit 20 to obtain different views and direct the transducer in the TEE probe 30 to a particular region of the heart to obtain an optimal view of the heart.”) and 

in a case where the vital sign enter a predetermined degraded state, the processor is configured to [display] to the first mode (see Gatzke: [0028], “An alarm may be triggered at the bedside and/or at the central station if the processor determines from the waveforms that the patient's diagnostics exceed predetermined thresholds. A physician at the central station may send a feedback signal via the network to the patient monitor unit 20 to manipulate the ultrasound image to optimize the image, to manipulate the TEE probe 30, or to command further testing.”) and 
in a case where the vital sign is in a normal state for a predetermined time period, the processor is configured to [display] to the second mode (see Gatzke: [0028], “An alarm may be triggered at the bedside and/or at the central station if the processor determines from the waveforms that the patient's diagnostics exceed predetermined thresholds. A physician at the central station may send a feedback signal via the network to the patient monitor unit 20 to manipulate the ultrasound image to optimize the image, to manipulate the TEE probe 30, or to command further testing.” )
	As shown above, Gatzke discloses a patient monitor with a multiple mode of operation to provide vital sign information in one mode (see Gatzke: Fig. 2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70”), and an ultrasonic image information in another mode (see Gatzke: Fig.2, [0031], “The ultrasound imaging unit 90 may include sophisticated image demodulation techniques.”)
	However, Gatzke does not explicitly teach/disclose the system wherein the processor is configured to switch between the first mode and the second mode in response signal input to the patient monitor system.
	Curl teaches the system wherein the system wherein the processor is configured to switch between the first mode and the second mode in response signal input to the patient monitor system (see Curl: Fig.2, [0039], “data from a plurality of medical instruments are received by a KVM switch 220. The data received can include digital data or analog data derived from various physiological sensors and can include video data derived from various medical imaging instruments…The KVM switch 220 can further include video input lines V1, V2, . . . Vn. Each keyboard-video-mouse data set, e.g., K1, V1, M1, can be associated with a single medical instrument, e.g., a robotic catheter manipulation system. The KVM switch 220 can be in communication with the central processing unit 210, and commands from a control console 102, handled by the central processor and passed to the KVM switch 220, can select one or plural keyboard-video-mouse data sets for activation and/or display on the main display 120.”, i.e. based on the input selected by the KVM switch 220 the display 120 switches mode to various medical device inputs and display the associated image or information to the main display. When the KVM switch activated and deactivated a device, it is associated with signal input from various medical device)  
	Because both Gatzke and Curl address the same issue of displaying information from different devices that provide different information by controlling the input source ,  accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, disclosed by Gatzke to include the wherein the system wherein the processor is configured to switch between the first mode and the second mode in response signal input to the patient monitor system.as taught by Curl .After modification of Gatzke, the information displayed on patient monitor can be switched between Curl. One would have been motivated to make such a combination in order to provide a multi-function monitor that can be shared with several diagnostic devises without adding additional devises and peripherals. 

Regarding Claim 8,
	Gatzke and Curl teaches all the limitations of Claim 4. Gatzke and Curl further teaches that in a case where setting of inhibition of switching between the first mode and the second mode is made, the processor is configured to not perform switching between the first mode and the second mode (see Curl: Fig.2, [0039], “data from a plurality of medical instruments are received by a KVM switch 220. The data received can include digital data or analog data derived from various physiological sensors and can include video data derived from various medical imaging instruments. The KVM switch 220 can include bi-directional data lines, e.g., bi-directional data lines for keyboard data K1, K2, . . . Kn, and bidirectional data lines for mouse controller data M1, M2, . . . Mn. The KVM switch 220 can further include video input lines V1, V2, . . . Vn. Each keyboard-video-mouse data set, e.g., K1, V1, M1, can be associated with a single medical instrument, e.g., a robotic catheter manipulation system)

Regarding Claim 9, 
	Gatzke and Curl teaches all the limitations of Claim 4. Gatzke and Curl further teaches the system wherein in the second mode, the processor is configured to prohibits setting related to the vital sign (see for e.g. Gatzke: Fig. 2, [0025], showing a standalone ultrasound imaging unit 90. i.e. all the settings for the vital signs are unavailable/prohibited)

Regarding Claim 10,
	Gatzke and Curl teaches all the limitations of Claim 4. Gatzke and Curl further teaches the system wherein in the first mode, processor is configured to prohibits setting related to the ultrasonic image ( see for e.g. Gatzke Fig. 2, [0026] , showing  for example a patient's ECG, then an ECG module 50 is plugged into the patient monitor unit 20.. i.e. all the settings for the ultrasound signs are unavailable  

Regarding independent Claim 17,
	Gatzke teaches a physiological information measurement system (see Gatzke: Fig.1, [0025], describing patient monitor unit 20 with a physiological information measurement system) comprising: 
an ultrasonic measurement device which receives a received wave of an ultrasonic wave which is transmitted onto a subject (see Gatzke
the patient monitor according to claim 4 (Claim 17 is directed to a system claim that has a similar/same claim limitations and scope as Claim 4 and are rejected under the same rationale.) 
	

Regarding independent claim 26,
	Gatzke teaches a patient monitor (see Gatzke: Fig.1, [0025], describing patient monitor unit 20) which acquires a vital sign that is based on a physiological signal of a subject (see Gatzke: Fig.1, [0026], a display 35, which the physician monitors at the bedside) and an ultrasonic image that is based on a received wave of an ultrasonic wave which is transmitted onto the subject (see Gatzke: Fig.1, [0025], A cable 25 is connected from the ultrasound plug-in module 10 to a probe), the patient monitor comprising:
a display which displays information of the subject (see Gatzke: Fig.1, [0026], a display 35, which the physician monitors at the bedside”); and 
a processor configured to [display] between a first mode in which a first screen containing information of the vital sign is displayed on the display ( see Gatzke: Fig.3A, [0033], a schematic diagram of a split screen display displaying the patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen.), and a second mode in which a second screen containing the ultrasonic image is displayed on the display (See Gatzke: Fig.3A, [0033], the ultrasound image and related trend lines extracted from the ultrasound image are shown on the other side of the screen.”), wherein
in response to detection of attachment of an ultrasonic measurement device, which is used for acquiring the ultrasonic image, to the patient monitor, the processor is configured to [display] to the second mode (see Gatzke: Fig.1, [0025], “ultrasound imaging unit as a plug-in module 10, which is plugged into a bedside patient monitor unit 20 (attachment of an ultrasonic measurement device). A cable 25 is connected from the ultrasound plug-in module 10 to a probe, such as a TEE probe 30 or an endoscope in the patient to monitor cardiac activity.) 
	As shown above, Gatzke discloses a patient monitor with a multiple mode of operation to provide vital sign information in one mode (see Gatzke: Fig. 2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70”), and an ultrasonic image information in another mode (see Gatzke: Fig.2, [0031], “The ultrasound imaging unit 90 may include sophisticated image demodulation techniques.”)
	However, Gatzke does not explicitly teach/disclose the system wherein the processor is configured to switch between the first mode and the second mode in response to device attachment of a device to a patient monitor system.
	Curl teaches the system wherein the processor is configured to switch between the first mode and the second mode in response to device attachment of a device to a patient monitor system. (see Curl: Fig.2, [0039], “data from a plurality of medical instruments are received by a KVM switch 220. The data received can include digital data or analog data derived from various physiological sensors and can include video data derived from various medical imaging instruments…The KVM switch 220 can further include video input lines V1, V2, . . . Vn. Each keyboard-video-mouse data set, e.g., K1, V1, M1, can be associated with a single medical can select one or plural keyboard-video-mouse data sets for activation and/or display on the main display 120.”, i.e. based on the input selected by the KVM switch 220 the display 120 switches mode to various medical device inputs and display the associated image or information to the main display. When the KVM switch activates and deactivated a device, it is associated with attachment or detachment of the device to the medical monitoring system)  
	Because both Gatzke and Curl address the same issue of displaying information from different devices that provide different information by controlling the input source ,  accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, disclosed by Gatzke to include the system wherein the processor is configured to switch between the first mode and the second mode in response to device attachment of a device to a patient monitor system.as taught by Curl .After modification of Gatzke, the information displayed on patient monitor can be switched between the first mode of  vital sign information and the second mode of ultrasonic image by incorporating a KVM switch input interface to selects and switch between multiple input source as taught by Curl. One would have been motivated to make such a combination in order to provide a multi-function monitor that can be shared with several diagnostic devises without adding additional devises and peripherals. 

Regarding independent claim 27,
	Gatzke teaches a patient monitor (see Gatzke: Fig.1, [0025], describing patient monitor unit 20) which acquires a vital sign that is based on a physiological signal of a subject (see Gatzke: Fig.1, [0026], a display 35, which the physician monitors at the bedside) and an ultrasonic image that is based on a received wave of an ultrasonic wave which is transmitted onto the subject (see Gatzke: Fig.1, [0025], A cable 25 is connected from the ultrasound plug-in module 10 to a probe), the patient monitor comprising:: 
a display which displays information of the subject (see Gatzke: Fig.1, [0026], a display 35, which the physician monitors at the bedside”); and 
[…] a first screen containing information of the vital sign is displayed on the display(see Gatzke: Fig.2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70.”), and a second mode in which a second screen containing the ultrasonic image and the information of the vital sign are displayed on the display (see Gatzke: Fig.3A, [0033], “a split screen display displaying the patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen. The ultrasound image and related trend lines extracted from the ultrasound image are shown on the other side of the screen. FIG. 3B is a schematic diagram of a display unit showing a "window-in-window" display. Here, the ultrasound image and related trend lines extracted from the ultrasound image are shown as a smaller window within the main patient monitoring window. ECG, blood pressure, and related trend lines are also displayed on the same display.”), wherein 
the information of the vital sign includes a measurement value and a waveform, and when [displaying] between the first mode and the second mode, a position of the measurement value on the display is not changed (see Gatzke: Fig.2, [0030], “[0030] The patient monitor unit 20 and the ultrasound imaging unit 90 each may independently or concurrently download patient monitoring information to the central station. The ultrasound imaging unit 90 may process the ultrasound images obtained to generate patient monitoring information or may download the images to the patient monitor unit 20 or the central station for processing. A cable 96 is connected from the ultrasound imaging unit 90 to a trans-nasal TEE probe, entering the patient through a nasal passage, residing in the esophagus”)
	As shown above, Gatzke discloses a patient monitor with a multiple mode of operation to provide vital sign information in one mode (see Gatzke: Fig. 2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70”), and an ultrasonic image information in another mode (see Gatzke: Fig.2, [0031], “The ultrasound imaging unit 90 may include sophisticated image demodulation techniques.”)
	However, Gatzke does not explicitly teach/disclose the system wherein the processor is configured to switch between the first mode and the second mode in input signal manipulation or change.
	Curl teaches the system wherein the processor is configured to switch between the first mode and the second mode in input signal manipulation or change. (see Curl: Fig.2, [0039], “data from a plurality of medical instruments are received by a KVM switch 220. The data received can include digital data or analog data derived from various physiological sensors and can include video data derived from various medical imaging instruments…The KVM switch 220 can further include video input lines V1, V2, . . . Vn. Each keyboard-video-mouse data set, e.g., .”, i.e. based on the input selected by the KVM switch 220 the display 120 switches mode to various medical device inputs and display the associated image or information to the main display.)
	Because both Gatzke and Curl address the same issue of displaying information from different devices that provide different information by controlling the input source, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, disclosed by Gatzke to include the system wherein the processor is configured to switch between the first mode and the second mode in input signal manipulation or change. s taught by Curl .After modification of Gatzke, the information displayed on patient monitor can be switched between the first mode of  vital sign information and the second mode of ultrasonic image by incorporating a KVM switch input interface to selects and switch between multiple input source as taught by Curl. One would have been motivated to make such a combination in order to provide a multi-function monitor that can be shared with several diagnostic devises without adding additional devises and peripherals. 


Regarding claim 28,
	Gatzke and Curl teaches all the limitations of Claim 27. Gatzke and Curl further teaches the system wherein the ultrasonic image is overlapped on the waveform in the second screen (see Gatzke: Fig.3A,[0033] diagram of a split screen display displaying the patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen. The ultrasound image and related trend lines extracted from the ultrasound image are shown on the other side of the screen (overlapped on the waveform in the second screen)

Regarding claim 29,
	Gatzke and Curl teaches all the limitations of Claim 28. Gatzke and Curl further teaches the system wherein the ultrasonic image is overlapped on the waveform without being overlapped on the measurement value (see Gatzke: Fig.3B, [0033], “a schematic diagram of a display unit showing a "window-in-window" display. Here, the ultrasound image and related trend lines extracted from the ultrasound image are shown as a smaller window within the main patient monitoring window. ECG, blood pressure, and related trend lines are also displayed on the same display.”)  

Regarding claim 30,
	Gatzke and Curl teaches all the limitations of Claim 27. Gatzke and Curl further teaches the system wherein when switching between the first mode and the second mode, a position of the waveform on the display is not changed (see Gatzke: Fig.4, [0034], At operation 130, the ultrasound imaging unit 10, 90 or the patient monitor unit 20 continuously transmits the diagnostic data to the physician at another location to analyze the diagnostic data. At operation (ultrasonic image is not changed) to determine a medical treatment for the patient, then, at operation 150, the physician recommends the medical treatment for the patient to the user. Otherwise, from operation 140, the method returns to operation 110 where the procedure is repeated to continuously obtain the diagnostic data.”)   

Regarding independent claim 31,
	Gatzke a patient monitor (see Gatzke: Fig.1, [0025], describing patient monitor unit 20) which acquires a vital sign that is based on a physiological signal of a subject (see Gatzke: Fig.1, [0026], a display 35, which the physician monitors at the bedside) and an ultrasonic image that is based on a received wave of an ultrasonic wave which is transmitted onto the subject (see Gatzke: Fig.1, [0025], A cable 25 is connected from the ultrasound plug-in module 10 to a probe), the patient monitor comprising: 
a display which displays information of the subject (see Gatzke: Fig.1, [0026], a display 35, which the physician monitors at the bedside”)
[…] a first screen containing information of the vital sign is displayed on the display ( see Gatzke: Fig.3A, [0033], a schematic diagram of a split screen display displaying the patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen.), and a second mode in which a second screen containing the ultrasonic image is displayed on the display (See Gatzke: Fig.3A, [0033], the ultrasound image and related trend lines extracted from the ultrasound image are shown on the other side of the screen.”), wherein
the information of the vital sign includes a measurement value and a waveform, and […], the ultrasonic image is overlapped on the screen (see Gatzke : Fig.3A, diagram of a split screen display displaying the patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen. The ultrasound image and related trend lines extracted from the ultrasound image are shown on the other side of the screen (overlapped on the waveform in the second screen) on which the measurement value and the waveform are displayed, without being overlapped on the measurement value (see Gatzke: Fig.3B, [0033]. “A schematic diagram of a display unit showing a "window-in-window" display. Here, the ultrasound image and related trend lines extracted from the ultrasound image are shown as a smaller window within the main patient monitoring window. ECG, blood pressure, and related trend lines are also displayed on the same display.”).  
	As shown above, Gatzke discloses a patient monitor with a multiple mode of operation to provide vital sign information in one mode (see Gatzke: Fig. 2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70”), and an ultrasonic image information in another mode (see Gatzke: Fig.2, [0031], “The ultrasound imaging unit 90 may include sophisticated image demodulation techniques.”)
	However, Gatzke does not explicitly teach/disclose the system wherein the processor is configured to switch between the first mode and the second mode.
	Curl teaches the system wherein the processor is configured to switch between the first mode and the second mode (see Curl: Fig.2, [0039], “data from a plurality of medical .”, i.e. based on the input selected by the KVM switch 220 the display 120 switches mode to various medical device inputs and display the associated image or information to the main display.)
	Because both Gatzke and Curl address the same issue of displaying information from different devices that provide different information by controlling the input source, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, disclosed by Gatzke to include the system wherein the processor is configured to switch between the first mode and the second mode as taught by Curl .After modification of Gatzke, the information displayed on patient monitor can be switched between the first mode of  vital sign information and the second mode of ultrasonic image by incorporating a KVM switch input interface to selects and switch between multiple input source as taught by Curl. One would have been motivated to make such a combination in order to provide a multi-function monitor that can be shared with several diagnostic devises without adding additional devises and peripherals. 
Regarding claim 32,
	Gatzke and Curl teaches all the limitations of Claim 31. Gatzke and Curl further teaches the system wherein 32. (New) The patient monitor according to claim 31, wherein, when switching from the first mode to the second mode, the ultrasonic image is overlapped on the screen in a manner that the ultrasonic image is overlapped on the waveform (see Gatzke: Fig.3B, [0033], “A schematic diagram of a display unit showing a "window-in-window" display. Here, the ultrasound image and related trend lines extracted from the ultrasound image are shown as a smaller window within the main patient monitoring window. ECG, blood pressure, and related trend lines are also displayed on the same display.”).  

6.	Claims 21 and 23  are rejected under 35 U.S.C. 103 as being unpatentable over Gatzke in view of  Curl as applied to claims 2, 4-10, 17, and 26-32,as shown above and in further view of Sandy et al., (Pub. No.: US 20060058660 Al Pub. Date: Mar. 16, 2006)

Regarding Claim 21,
	As shown above, Gatzke and Curl teaches all the limitations of Claim 2. Gatzke and Curl further teaches the system wherein:
the processor is configured to, in the first mode, cause the display to display the first screen (see for e.g. Gatzke
the processor is configured to, in the second mode, cause the display to display the second screen (see for e.g. Gatzke: Fig.3A, [0033], “schematic diagram of a split screen display displaying the patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen. The ultrasound image and related trend lines extracted from the ultrasound image are shown on the other side of the screen.”).
	Gatzke and Curl does not explicitly teach/disclose the system wherein the information of the vital sign and the ultrasonic image are stored in a memory and processor is configured to read both the information of the vital sign and the ultrasonic image from the memory.
	However, Sandy teaches the system wherein the information of the vital sign and the ultrasonic image are stored in a memory (see Sandy: Fig. 5, [0038], illustrating “the ultrasound monitoring system 44 and the anesthesia monitoring system 46 each communicate with a central database 52. Since the ultrasound monitoring system 44 and the anesthesia monitoring system 46 receive the common synchronization signal 50, the ultrasound images and hemodynamic measurements stored at the central database 52 are synchronized with each other. The central database 52 can be any type of storage media, including part of a hospital information system (HIS). A”) and processor is configured to read both the information of the vital sign and the ultrasonic image from the memory (see Sandy: Fig. 5, [0038], “A remote display terminal 54 can be in communication with the central database 52 to retrieve and display the images from the ultrasound monitoring system 44 and the hemodynamic measurements from the anesthesia monitoring system 46. The measurements and ultrasound images can be simultaneously displayed in synchronization for analysis by the clinician.”)
Gatzke - Curl  and Sandy are in the same/similar field of endeavor of integrated patient monitoring system, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system and medium of Gatzke to include a system wherein the information of the vital sign and the ultrasonic image are stored in a memory and processor is configured to read both the information of the vital sign and the ultrasonic image from the memory as taught by Sandy. One would have been motivated to make such a combination in order to provide efficient and flexile patient monitoring system that have a capability of storing and displaying large quantity of medical images and medical information to provide efficient diagnostic procedures (see Sandy, [0008]).

Regarding Claim 23,
	As shown above, Gatzke and Curl teaches all the limitations of Claim 4. Gatzke and Curl further teaches the system wherein:
the processor is configured to, in the first mode, cause the display to display the first screen(see for e.g. Gatzke: Fig. 2, [0031], “patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70” i.e. display 92 showing information of only the vital sign on the first screen), and
the processor is configured to, in the second mode, cause the display to display the second screen (see Gatzke: Fig.2, [0031], “The ultrasound imaging unit 90 may include sophisticated image demodulation techniques.”)
	Gatzke and Curl does not explicitly teach/disclose the system wherein the information of the vital sign and the ultrasonic image are stored in a memory and processor is configured to read both the information of the vital sign and the ultrasonic image from the memory.
	However, Sandy teaches the system wherein the information of the vital sign and the ultrasonic image are stored in a memory (see Sandy: Fig. 5, [0038], illustrating “the ultrasound monitoring system 44 and the anesthesia monitoring system 46 each communicate with a central database 52. Since the ultrasound monitoring system 44 and the anesthesia monitoring system 46 receive the common synchronization signal 50, the ultrasound images and hemodynamic measurements stored at the central database 52 are synchronized with each other. The central database 52 can be any type of storage media, including part of a hospital information system (HIS). A”) and processor is configured to read both the information of the vital sign and the ultrasonic image from the memory (see Sandy: Fig. 5, [0038], “A remote display terminal 54 can be in communication with the central database 52 to retrieve and display the images from the ultrasound monitoring system 44 and the hemodynamic measurements from the anesthesia monitoring system 46. The measurements and ultrasound images can be simultaneously displayed in synchronization for analysis by the clinician.”)
	Because Gatzke - Curl  and Sandy are in the same/similar field of endeavor of integrated patient monitoring system, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system and medium of Gatzke - Curl  to include a system wherein the information of the vital sign and the ultrasonic image are stored in a memory and processor is configured to read both the information of the vital sign and the ultrasonic image from the memory as taught by Sandy. One would have been Sandy, [0008]).

Response to Arguments

Claim Rejections - 35 U.S.C. § 103,
	Applicant’s arguments with respect to claim amendments have been considered but are moot in light of the new combination of references being used in the current rejection. The new combination of references was necessitated by Applicant’s claim amendments. Therefore, the claims are rejected under the new combination of references as indicated above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB
 NUMBER
INVENTOR-INFORMATION:
TITLE / DESCRIPTION
US 20090292181 A1
Donaldson; Brenda
Integrated Physiology And Imaging Workstation
US 20120022355 A1
Byrd; Charles Bryan
Integrated electrophysiology and ultrasound imaging system
US-20100113905-A1
Park; Joong Hoon
Ultrasound Image Display With Additional Information Using PPG and ECG Signals

US-20200335205-A1
Nye; Katelyn Rose
METHODS AND APPARATUS TO CAPTURE PATIENT VITALS IN REAL TIME DURING AN IMAGING PROCEDURE
US-20160081597-A1
Bhavaraju; Naresh C.
SYSTEM AND METHOD FOR MODE SWITCHING

THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003.  The examiner can normally be reached on M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Z.W.S./Examiner, Art Unit 2177   

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177